                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH

FRANCISCO RODRIGUEZ,
INDIVIDUALLY AND ON                       Case No. 2:20-cv-00120-JNP-DBP
BEHALF OF OTHERS
SIMILARLY SITUATED,
                                          CLASS CERTIFICATION ORDER
      Plaintiff,
v.
CASCADE COLLECTIONS, LLC                  District Judge: Jill N. Parrish
                                          Magistrate Judge: Dustin B. Pead
      Defendant.



      The Court has read and considered Plaintiff’s Motion for Class Certification
and the record.
      NOW, THEREFORE IT IS HEREBY ORDERED:
1.   JURISDICTION: The Court has jurisdiction over the subject matter of the
     Lawsuit and over all settling parties hereto.



                                         1
2.   CLASS CERTIFICATION: The Court finds that all of the requirements of
     Rule 23(a) and the requirements of Rules 23(b)(2) and Rule 23(b)(3) have
     been met. Therefore the Court certifies a hybrid class as follows:

     All persons with addresses within Utah; who were sent any
     communication which was similar or identical to Plaintiff’s Exhibit
     A on behalf of Astor Brothers & Co.; to recover a consumer debt;
     which were not returned undelivered by the United States Postal
     Service; from February 21, 2019 until February 21, 2020; in which
     the communication provided the following language: “If you dispute
     the validity of this debt or any part of it, you must notify us either by
     writing to Cascade Collections, LLC, P.O. Box 970547, Orem, UT
     84097, or by calling toll-free 855-978-7184 or locally (801) 900-
     3328 within thirty (30) days of the date of this letter; otherwise we
     will consider this debt to be valid and proceed accordingly…Please
     pay the Amount Due. We would like to collect the Amount Due in an
     efficient and convenient way. If you are able to pay the Amount Due
     in full at once please do so. On the other hand, if you are unable to
     pay the amount in full at once, we are able to set up a payment plan
     so that the Amount Due is paid gradually over time. Please note that
     the Amount Due is the balance as of the date listed above and may or
     may not include interest, accruing interest, costs, or other fees. Please
     contact this office to determine how the Amount Due is calculated
     and to determine the balance.”
3.   NOTICE AND CLAIMS PROCESS: The Court orders the Plaintiff to submit
     a proposal for the class administration process by which the form and method
     for notifying the Class Members of the settlement and its terms and
     conditions satisfies the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due
     process, and constitutes the best notice practicable under the circumstances.
4.   CLASS COUNSEL: The Court certifies Francisco Rodriguez as the Class
     Representative. David J. McGlothlin and Ryan L. McBride of Kazerouni
     Law Group, APC have extensive experience as counsel in class and FDCPA

                                          2
     matters. Additionally, there are no known conflicts between Kazerouni Law
     Group, APC and the class. Therefore David J. McGlothlin and Ryan L.
     McBride are appointed as Class Counsel in this matter.
5.   The Court retains continuing and exclusive jurisdiction over the action to
     consider all further matters.


IT IS SO ORDERED.
     Dated: _______________          ____________________________________
                                     THE HONORABLE JILL N. PARRISH
                                     UNITED STATES DISTRICT COURT JUDGE




                                       3
